UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: March 18, 2017 to April 17, 2017 Commission File Number of issuing entity: 333-207361-02 Central Index Key Number of issuing entity: 0001672609 CSAIL 2016-C6 Commercial Mortgage Trust (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-207361 Central Index Key Number of depositor: 0001654060 Credit Suisse Commercial Mortgage Securities Corp. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001628601 Column Financial, Inc. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001632269 Benefit Street Partners CRE Finance LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001497973 The Bank of New York Mellon (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001576832 MC-Five Mile Commercial Mortgage Finance LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001505494 The Bancorp Bank (Exact name of sponsor as specified in its charter) Charles Y. Lee (212) 538-1807 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3991428 38-3991429 38-7145129 (I.R.S. Employer Identification No.) c/o
